Affirmed and Opinion Filed August 22, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00277-CV

                 IN THE INTEREST OF A.L.D.-B., A CHILD

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-20-910-W

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                        Opinion by Justice Pedersen, III
      This is an appeal from the trial court’s March 10, 2022 Agreed Order of

Termination (the Agreed Order), which terminated Father’s parental relationship

with his son A.L.D.-B. Father’s court-appointed appellate counsel has filed a motion

to withdraw and an Anders brief stating that the appeal is wholly without merit and

frivolous. See Anders v. California, 386 U.S. 738 (1967); In re D.D., 279 S.W.3d

849, 850 (Tex. App.—Dallas 2009, pet. denied) (“Anders procedures apply

in termination of parental rights cases.”); see also In re J.L.B., No. 05-20-00526-

CV, 2020 WL 6054340, at *1 (Tex. App.—Dallas Oct. 14, 2020, no pet.) (mem.
op.). We affirm the trial court’s Agreed Order, but we deny counsel’s motion to

withdraw.

                                   Background

       The Texas Department of Family and Protective Services (the Department)

took possession of A.L.D.-B. on October 31, 2020. Father failed to pick up A.L.D.B.

from   school,   and   Father    subsequently   admitted    he   had     been   using

methamphetamines regularly. The trial court issued temporary orders that identified

actions required of Father to obtain the return of A.L.D.-B. Those actions included:

undergoing   a   psychological    evaluation,   attending   individual    counseling,

successfully completing a parenting class, successfully completing a drug and/or

alcohol program, submitting to drug testing at the Department’s request, and

complying with any service plans developed during the pendency of the suit. The

Department’s December 2020 Family Plan addressed these requirements in detail

and gave Father the providers’ names and contact information so he could begin to

work those services.

       On February 22, 2022, Father and the Department mediated this case and—

together with their attorneys—signed their Binding Mediated Settlement Agreement

(the MSA). The MSA provided:

       The parent-child relationship between the father, Robert Edward
       Denton, and the child shall be terminated based on Section




                                        –2–
         16l.001(b)(1)(O) of the Texas Family Code and best interest and no
         other grounds.1

         The court held its final hearing on March 7, 2022. Amber Hailey, the

Department’s conservatorship specialist in this case, testified that Father had not

completed his drug rehabilitation program, had not complied with drug testing

results, and had not sought psychiatric treatment. She testified that terminating

Father’s parental rights would be in A.L.D.-B.’s best interest. Father testified that

the MSA was his agreement.2

          On March 10, the trial court and all attorneys signed the Agreed Order, which

(1) adopted the MSA, (2) terminated Father’s parental rights based upon his failure

to comply with required court-ordered actions, pursuant to section 161.001(b)(1)(O)

of the Texas Family Code, and (3) concluded that termination was in the best interest

of A.L.D.-B. This appeal followed.

                                              Discussion

         The trial court’s Agreed Order is rooted in the MSA. A trial court may refer a

suit affecting the parent–child relationship to mediation. TEX. FAM. CODE

ANN. § 153.0071(c). A mediated settlement agreement is binding on the parties if it:


    1
        Along with procedural provisions for wrapping up the case, the MSA provided:
         Post Termination visitation and contact for the father shall be considered and offered
         according to the recommendations of the child’s mental health professionals and consistent
         with the desires of the child.

    2
        Father also testified that he understood the MSA’s provision concerning possible post-termination
visitation and contact with A.L.D.-B. and he understood the recent change in the law allowing him to seek
reinstatement of his rights if A.L.D.-B. is not adopted.
                                                   –3–
      (1) provides, in a prominently displayed statement that is in boldfaced
      type or capital letters or underlined, that the agreement is not subject to
      revocation;

      (2) is signed by each party to the agreement; and

      (3) is signed by the party’s attorney, if any, who is present at the time
      the agreement is signed.

Id. § 153.0071(d). Our review of the MSA established that it complied with each of

these requirements. Accordingly, Father was entitled to judgment on the MSA. See

id. § 153.0071(e); see also In re J.L.B., 2020 WL 6054340, at *2. Indeed, “[a] trial

court has only limited discretion to deny entry of judgment on a mediated settlement

agreement that complies with the statutory requirements.” In re M.J.K., No. 05-15-

01141-CV, 2016 WL 7163847, at *3 (Tex. App.—Dallas Nov. 16, 2016, no pet.)

(mem. op.). In this case, undisputed evidence supported the termination ground on

which the MSA and the trial court’s Agreed Order were based: Father failed to

comply with the trial court’s orders establishing the actions necessary for return of

A.L.D.-B., FAM. § 161.001(b)(1)(O), and termination was in A.L.D.-B.’s best

interest, id. § 161.001(b)(2).

      We conclude that counsel’s brief meets the requirements of Anders v.

California. The brief presents a professional evaluation of the record showing why,

in effect, there are no arguable grounds to advance. Counsel delivered a copy of the

brief to Father. We advised Father of his right to file a pro se response, but he did

not file a response. The State filed a letter response, in which it agreed with Father’s

counsel that the appeal is without merit. Given our review of the record and counsel’s
                                          –4–
brief, we agree that the appeal is frivolous and without merit. We find nothing in the

record that might arguably and substantively support the appeal of the Agreed Order.

      However, we deny counsel’s motion to withdraw. Counsel’s motion is based

on the frivolous nature of the appeal, but in this case that is not sufficient good cause

for withdrawing. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam); see

also In re J.L.B., 2020 WL 6054340, at *3. Counsel’s obligations have not been

discharged. If Father, after consulting with counsel, desires to file a petition for

review, counsel must file a petition for review that satisfies Anders. See In re J.L.B.,

2020 WL 6054340, at *3.

                                      Conclusion

      We affirm the trial court’s Agreed Order. We deny Father’s counsel’s motion

to withdraw.




220277f.p05
                                             /Bill Pedersen, III//
                                             BILL PEDERSEN, III
                                             JUSTICE




                                          –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF ASHDON                     On Appeal from the 304th Judicial
LEE DENTON-BERNDSEN, A                        District Court, Dallas County, Texas
CHILD                                         Trial Court Cause No. JC-20-910-W.
                                              Opinion delivered by Justice
                                              Pedersen, III. Justices Schenck and
                                              Molberg participating.

     In accordance with this Court’s opinion of this date, the trial court’s
March 7, 2022 Agreed Order of Termination is AFFIRMED.


Judgment entered this 22nd day of August, 2022.




                                        –6–